—Judgment, Supreme *252Court, New York County (Patricia Williams, J.), rendered November 3, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court appropriately exercised its discretion in considering the nature of defendant’s 22 prior convictions for the purpose of balancing the prejudicial and probative values thereof, permitting cross-examination regarding only the existence of five prior petit larceny convictions, as well as the existence and underlying facts of one attempted robbery conviction and one criminal possession of stolen property conviction (People v Sandoval, 34 NY2d 371). Crimes involving theft are highly relevant to credibility issues (supra, at 377), and mere similarity of prior convictions to the crime charged does not preclude cross-examination thereon (People v Pavao, 59 NY2d 282, 292). While there is no indication in the record that specific consideration was given to the underlying facts of defendant’s prior conviction for criminal possession of stolen property, there is also no indication in the record that elicitation of the underlying facts would have resulted in undue prejudice to defendant. In any event, in light of the overwhelming evidence against defendant, any error is harmless (cf., People v Williams, 56 NY2d 236). Concur—Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.